          Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 1 of 8



 1   Tyler M. Paetkau (Bar No. 146305)
     Olga Savage (Bar No. 252009)
 2
     PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
 3   1117 S. California Ave., Suite 200
     Palo Alto, CA 94304
 4   Telephone:     (650) 645-9027
 5   Facsimile:     (650) 687-8323
     Email:         tyler.paetkau@procopio.com
 6
     Attorneys for Plaintiff and Counter-Defendant
 7   JOHN BARKER
 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     JOHN BARKER, individually and on behalf of all   Case No. 16-cv-07186 BLF
12   other persons similarly situated,
                                                      REPLY IN SUPPORT OF MOTION
13                 Plaintiffs,                        BY PLAINTIFF AND COUNTER-
14                                                    DEFENDANT JOHN BARKER FOR
     v.                                               RECONSIDERATION OF COURT’S
15                                                    7/24/18 ORDER GRANTING IN
     INSIGHT GLOBAL, LLC, a Delaware limited          PART WITHOUT LEAVE TO
16   liability company; and SECOND AMENDED AND        AMEND DEFENDANT/COUNTER-
     RESTATED INSIGHT GLOBAL, LLC 2013                CLAIMANT’S MOTION TO
17   INCENTIVE UNIT PLAN,                             DISMISS

18                 Defendants.
                                                      Date:        TBD
19   INSIGHT GLOBAL, LLC, a Delaware limited          Time:        9:00 a.m.
     liability company,                               Courtroom: 3, 5th Floor
20                                                    Judge: Hon. Beth Labson Freeman
                   Defendant-Counterclaimant,
21
22   v.                                               Complaint Filed: December 15, 2016
                                                      Trial Date: January 6, 2020
23
     JOHN BARKER, an individual,
24
25
                   Plaintiff-Counterdefendant.
26
27
28




                                        CASE NO. 16-CV-07186 BLF
          REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
            Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 2 of 8



 1                                                     TABLE OF CONTENTS
                                                                                                                                          Page
 2
     I.        INTRODUCTION .................................................................................................................. 1
 3
 4   II.       ARGUMENT ......................................................................................................................... 1
 5
               A.        The AMN v. Aya Case Represents a New, Material Change in Controlling Law. ...... 1
 6
 7             B.        AMN v. Aya Is Not Limited to Its Facts...................................................................... 3

 8
               C.        Granting Reconsideration would not “Needlessly Complicate” the Case. ................. 4
 9
10   III.      CONCLUSION ...................................................................................................................... 5

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                          1
                                          CASE NO. 16-CV-07186 BLF
            REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
          Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 3 of 8



 1                                                     TABLE OF AUTHORITIES
 2                                                                                                                                              Page
 3   Cases
     American Economy Ins. Co. v. Reboans, Inc., 900 F. Supp. 1246 (N.D. Cal. 1995) ......................... 2
 4   AMN Healthcare, Inc. v. Aya Healthcare Services, Inc., __ Cal. Rptr. 3d ___, 2018 WL
     5669154 (Nov. 1, 2018)............................................................................................................. passim
 5
     Campbell v. Trustees of Leland Stanford Jr. Univ., 817 F.2d 499 (9th Cir. 1987) ............................ 1
 6   Edwards v. Arthur Andersen, 44 Cal. 4th 937 (2008) .................................................................... 1, 4
     Gay v. Waiters’ and Dairy Lunchmen’s Union, 549 F. 2d 1330 (9th Cir. 1977) ............................... 5
 7   Loral Corp. v. Moyes, 174 Cal. App. 3d 268 (1985) .............................................................. 1, 2, 3, 4
     Mallard Automotive Group, Ltd. v. U.S., 343 F. Supp. 2d 949 (D. NV. 2004).................................. 3
 8
     People v. Sanchez, 63 Cal. 4th 665 (2016) ......................................................................................... 2
 9   Rojas v. Marko Zaninovich, Inc., 2013 WL 1326582 (E.D. Cal. 2013) ............................................. 2
     Rules
10   Fed. R. Civ. P. 26 ............................................................................................................................... 4
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
                                        CASE NO. 16-CV-07186 BLF
          REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
           Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 4 of 8



 1   I.       INTRODUCTION
 2                  Insight Global, LLC’s Opposition to John Barker’s motion for reconsideration all
 3   but ignores the unanimous AMN Court of Appeal’s detailed analysis including its “independent”
 4   conclusion that Section 16600 voids non-solicitation of employees contractual restraints as a
 5   matter of law, and the AMN panel’s agreement with Edwards’ legal analysis and express rejection
 6   of the common law “rule of reasonableness.”            Insight’s Opposition poses a classic false
 7   dichotomy, when in reality there are more than two choices available. Contrary to Insight’s
 8   invitation, there is nothing inconsistent or improper about Mr. Barker’s contention that all of these
 9   legal principles are true and correct at the same time: (1) California law has not materially
10   changed since the California Legislature rejected the common law “reasonableness” rule in 1872
11   (Edwards, 44 Cal. 4th at pp. 954-55); (2) Loral was incorrectly decided, erroneously applying the
12   old, rejected common law rule of reasonableness (i.e., a “limited,” “narrow” or “reasonable”
13   judge-made exception is permissible); (3) the Ninth Circuit incorrectly applied, for over two
14   decades, a similar, judge-made “narrow restraint” exception, which Edwards also squarely
15   rejected (id.; see Campbell v. Trustees of Leland Stanford Jr. Univ., 817 F.2d 499 (9th Cir. 1987));
16   and (4) now we have clarity from AMN confirming the inexorable logic and reasoning of Edwards
17   that any post-employment contractual restraints – customers, employees, business, etc. – are
18   facially void unless a specific statutory exception applies. The AMN v. Aya decision therefore
19   represents a material change in controlling law, and, at the very least, is controlling on the issue of
20   whether Mr. Barker should have the right to pursue his claim past the pleading stage. In light of
21   the AMN v. Aya decision, dismissal of Mr. Barker’s claim at the pleading stage would be
22   improper.
23   II.      ARGUMENT
24         A. The AMN v. Aya Case Represents a New, Material Change in Controlling Law.
25                  Unsurprisingly, Insight is more interested in raising technical barriers to
26   reconsideration than in ensuring that the fact finder (whether it be the jury at trial or the Court on a
27   dispositive motion) reaches the correct outcome in this case – an outcome that fairly takes into
28   consideration all precedential authority that is relevant to the validity of Mr. Barker’s (and



                                                        1
                                         CASE NO. 16-CV-07186 BLF
           REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
         Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 5 of 8



 1   Insight’s) claims and defenses. To try and frame Mr. Barker’s motion as an attempt to “re-litigate”
 2   a previously decided issue completely ignores the history of this case. The Court already has
 3   recognized that the outcome of the AMN v. Aya case is relevant to the viability of Mr. Barker’s
 4   class claims (and his legal defense to Insight’s counterclaims premised on the void covenant),
 5   which it why, at the May 31, 2018 hearing, the Court expressed interest in the timing of when a
 6   decision in the AMN v. Aya case may issue, and invited Mr. Barker to seek reconsideration when
 7   and if that a decision in AMN v. Aya issued. ECF No. 179 at 34:5-7, 38:8-13. The Court properly
 8   recognized that a published decision in AMN v. Aya could impact its analysis regarding the state of
 9   California law regarding the viability of post-employment non-solicitation of employees
10   contractual restrains. See id at 37:3-8.
11                  Reconsideration, which Insight attempts to paint as some sort of draconian remedy,
12   is, rather, a useful tool to ensure that the ultimate decision on the merits of a case takes all relevant
13   authority into consideration. See Rojas v. Marko Zaninovich, Inc., 2013 WL 1326582 at *2 (E.D.
14   Cal. 2013) (“Brinker is useful as persuasive authority. While Brinker is not a change in controlling
15   law, reconsideration in light of the opinion is useful”).        The law does not support Insight’s
16   proffered, unjustifiably narrow definition of a “change in controlling law.” Indeed, it does not
17   matter if AMN v. Aya is binding on this Court; it is a published and precedential opinion
18   significantly clarifying, for the first time, the state of California law regarding the non-
19   enforceability of post-employment non-solicitation of employees contractual restraints, and its
20   clarification contradicts what the Court found to be the state of California law, i.e., that there is no
21   published and precedential California decision discrediting Loral. See American Economy Ins. Co.
22   v. Reboans, Inc., 900 F. Supp. 1246, 1251 (N.D. Cal. 1995) (granting reconsideration based on Cal.
23   appellate decision speaking for first time on meaning of relevant term). Indeed, higher courts
24   routinely issue opinions intended not necessarily to expressly reverse or overturn a prior decision,
25   but to clarify the state of the law. See, e.g., People v. Sanchez, 63 Cal. 4th 665, 670 (2016) (experts
26   and hearsay reliance).
27                  Even if the AMN v. Aya decision were not controlling on the issue of whether Mr.
28   Barker ultimately prevails on his claims and defenses, it is controlling on the issue of whether Mr.



                                                  2
                                      CASE NO. 16-CV-07186 BLF
        REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
         Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 6 of 8



 1   Barker should have the right to pursue his claim past the pleading stage, and whether dismissal of
 2   his claim on a Rule 12 motion is appropriate. See Mallard Automotive Group, Ltd. v. U.S., 343 F.
 3   Supp. 2d 949, 954-55 (D. NV. 2004) (granting reconsideration because, “[a]fter Brockamp, . . .,
 4   the statute of limitations issue cannot be resolved on a 12(b)(1) motion”).
 5                  Insight posits a false dichotomy by claiming that, in order to show that AMN v. Aya
 6   warrants reconsideration of the Court’s Order, Mr. Barker must concede that, prior to AMN v. Aya,
 7   non-solicitation of employees contractual restraints were valid. 1 Opp. at 3:17-20. Because the
 8   Court previously disagreed with Mr. Barker’s interpretation of the state of California law, AMN v.
 9   Aya represents a change, or at least a material clarification, of the law because it picks up where
10   Edwards v. Arthur Andersen left off. In its Order, the Court opined that Mr. Barker’s argument
11   regarding the invalidity of Loral was not convincing because Mr. Barker could not cite to a
12   precedential decision discrediting Loral. Order at 14:15-24. Now, with the issuance of the
13   unanimous AMN v. Aya decision, Mr. Barker can cite to a precedential decision discrediting Loral.
14                  It is illogical that the Court would have its hands tied and faced with a potential
15   future appeal even though a new decision suggests a prior order was incorrect. After all, the
16   ultimate goal is to have a correct application of the law. Indeed, the unpublished decision of a
17   separate panel of the same Court of Appeal that decided AMN v. Aya that Insight cites, while
18   concurrently admitting that it has “no precedential value” (Opp. at 5:25-28), proves Mr. Barker’s
19   point. The fact that the Court of Appeal that discredited Loral in AMN v. Aya relied on Loral in
20   2014 shows that a court’s ability and willingness to change its mind when faced with a compelling
21   argument for doing so is an important and valuable prerogative.
22       B. AMN v. Aya Is Not Limited to Its Facts.
23                  Predictably, Insight argues that AMN v. Aya is limited to its facts, i.e., to employees
24   in the business of recruiting (apparently forgetting that Mr. Barker’s chosen profession is
25
     1
         Insight’s transparent purpose for making this meritless argument is to trick Mr. Barker into
26
     making an admission that non-solicitation of employees contractual restrains were valid at the time
27
     that Insight drafted and attempted to enforce them. To be clear, Mr. Barker makes no such
28
     admission.

                                                   3
                                       CASE NO. 16-CV-07186 BLF
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
         Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 7 of 8



 1   temporary staffing). However, as discussed in detail in Mr. Barker’s Motion, the Aya court would
 2   not have spent several pages discrediting the reasoning in Loral if its intent was simply to
 3   conclude that, because the employees at issue were in the business of recruiting, the contractual
 4   restraint was not “narrow” or “reasonable” under the test applied by Loral. The unanimous AMN
 5   Court of Appeal’s lengthy discussion of Edwards and Loral was not dictum. The Aya court also
 6   made abundantly clear that its finding rested on its express and clear rejection of Loral. AMN
 7   Healthcare, Inc. v. Aya Healthcare Services, Inc., __ Cal. Rptr. 3d ___, 2018 WL 5669154 at *7
 8   (Nov. 1, 2018). In doubting the continuing “viability” of Loral, the Court of Appeal stated that
 9   “[its] decision in the instant case does not rest on that analysis alone.” Id. The Court of Appeal
10   added the word “alone” to indicate that its finding rested, at least in part, on its rejection of the
11   continuing viability of Loral post-Edwards.
12      C. Granting Reconsideration would not “Needlessly Complicate” the Case.
13                  Insight’s claim that the Court should deny reconsideration because granting
14   reconsideration would “needlessly complicate” the case is not a valid argument. Expediency is
15   not synonymous with justice. Regardless, Insight should not be heard to complain about “delays”
16   and “complications” given its own scorched-earth litigation tactics. See, e.g., ECF No. 87 at 4:19-
17   23 & ECF No. 106 at at 4:7-11 (Judge Lloyd’s findings that Insight’s tactics “smac[k] of
18   harassment,” are a “distortion of what Fed. R. Civ. P. 26 teaches about what is discoverable,” and
19   “smel[l] like another fishing expedition, and the court will not countenance it”). Insight started
20   this fight by wrongfully firing Mr. Barker, unlawfully declaring that Mr. Barker had “forfeited”
21   $344,304 in earned deferred compensation, and then suing him and his new employer, Beacon
22   Hill, simply because Mr. Barker had the audacity to engage in his chosen profession.
23                  If Mr. Barker is legally entitled to pursue his claims, the additional purported
24   complication of going through the routine steps of a class action proceeding (i.e., moving for class
25   certification on a common legal issue based on pre-certification class discovery that Mr. Barker
26   already has conducted, and ruling on Mr. Barker’s motion sufficiently in advance of a January
27   2020 trial date) is not a legally cognizable objection to reconsideration. To the contrary, depriving
28   Mr. Barker of his right to pursue his class claim because a class action is purportedly too



                                                  4
                                      CASE NO. 16-CV-07186 BLF
        REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
            Case 5:16-cv-07186-BLF Document 194 Filed 12/07/18 Page 8 of 8



 1   “complicated” would deprive Mr. Barker of his due process rights. Mr. Barker has been asserting
 2   the invalidity of Insight’s non-solicitation of employees contractual restraint since his original
 3   Answer to Insight’s Counterclaim, and (successfully) moved for leave to plead his class claims
 4   based on Insight’s facially unlawful non-solicitation of employees contractual restraint one year
 5   ago. See ECF No. 156. Mr. Barker has been conducting the necessary pre-certification class
 6   discovery for well over one year. There is nothing “complicated” in permitting Mr. Barker to
 7   proceed with a claim that he already has been actively litigating since 2017.
 8                  In fact, the Court’s proposed solution (“Then you settle the case” (ECF No. 179 at
 9   37:3-8)) to purported “complications” is better: Insight should stipulate to class certification, agree
10   not to enforce or threaten to enforce its facially void contractual restraints, pay Mr. Barker his
11   deferred compensation (with interest), and pay Mr. Barker’s attorney’s fees incurred to date. If
12   Insight is really worried about “complications” and “delay,” then it should cut its losses now.
13                  Insight erroneously characterizes class actions as a disfavored and needlessly
14   complicated mechanism. To the contrary, when a class plaintiff seeks to enforce an important
15   public policy through his class claim, “class actions are favored … for salutary policy reasons.”
16   Gay v. Waiters’ and Dairy Lunchmen’s Union, 549 F. 2d 1330, 1333 (9th Cir. 1977) (Title VII
17   class actions favored). Through his class claims, Mr. Barker seeks to enforce an important right
18   affecting the public interest, i.e., the right to compete free of unlawful contractual restraints. See
19   AMN, 2018 WL 5669154 at *18-19 (awarding attorney’s fees “in the enforcement of an important
20   right affecting the public interest”). Insight is not entitled to throw up unwarranted impediments
21   to Mr. Barker’s right to pursue his claims.
22   III.     CONCLUSION
23                  In light of the AMN v. Aya decision, dismissal of Mr. Barker’s claim at the pleading
24   stage is improper. The Court should grant Mr. Barker’s motion for reconsideration.
25   DATED: December 7, 2018                PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
26                                                 By:     _____/s/Tyler M. Paetkau_____________
                                                           Tyler M. Paetkau (Bar No. 146305)
27
                                                           Attorneys for Plaintiff and Counter-Defendant
28                                                         JOHN BARKER



                                                  5
                                      CASE NO. 16-CV-07186 BLF
        REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT
